Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 1 of 39

tn Lathe Soathen |
Dish toy fk tea S Leora
Hen 5 -) fh a soutien Big

X
FEB 24 anoq

David J, Bradley, Clerk of Court
ISvauD? r— |

[/ cud acbiop — Ht ~
Lor je fis

i —O2S5S

Suit fo Pp Disponss Jp

2D tails Of ote. APY
A par Dr
ere eb ir Pro dE, (Ligand

 

 

 

 

 

 
Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD_ Page 2 of 39

eclo ration 06 fief
In Lo [% Presvhen (rump On Action
Cl achon- 1-02597 4 ane g
‘ond! tonal Pardon on Recondl 7, Beak
wayne Ne re or
“In 2018 Lockohen try # 3@ V5 PN Ne,
‘in Fock 94 a witheat pre Saclice Plant
ly a motion o¢ Time Bar as agreed ©
1 Kec che Presiden big/ Perclon prtallon

Keo in DOLE Criminal ACtOm G1? L)-@
, _ 02s
} hA cry || Adin . Civil Ge fior - H (0254

> On Senudrs F .

WW ith ye Sat, action becanae

(5, ovale: ?, / ) ~ “\ ° WY
| Y Le bon al pa lon Ero an Presitlonf- Tram D

 

 
Case 4:17-cv-02594 Documen q Filed on 02/24/20 in TXSD Page 3 of 39

In Same Action ©

S/T LU OZ8¢4 andf

 

 

 

 

 

 

if ee Slo th os ett chfl
et 4 Pilon AM in Bed vx,

ON FAC 2x, Sf bit Hof
| bencd Laren ? wes Antyarranbeh 7%
/O Lcjets “Hes Pardon 2 raining % n/
fadop on OA mop Lian Ly Bench wamqap

7 Washin Ayn DC,

Ds Don Sa big, 1S (aeranteck a te / 24
Dstt OF tasking PC Sy Deer Coach
i“ ily Peg aes? On ipiremal lon Oh

tou t» Kec (CLE sap DOH rz
22

 

 

 

 
_— Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 4 of 39
yf . | |
7H ACL orcbance | 4 : |
Li tk Lhe Reo Oe

   
  

 

LepPa te conditions pK Pardon

Prior 75
locbyl 0 aA afer te fact Ane.
(Mack Oma PAP LIC Reo A. 2

Sra 7 SL,
rly ben 27 tes SGfpol thot [Prose it

be bleel Fraps prvsdp spend _6 heeks
free Crk ten ty pactlon would be 54 dled

t
=e been Relesed from prison OES ~

‘ind beceayseo £<c fons CSE
Seen Dlaced back in p ed Perla

| WHS 0S becouse & nyse llr. ah Dun
70 int Sealed ry ne 7 ,
nae ti if Z CCAP S Jester / ocak She

WAP Decha se ofa misankr chad ro Ge
. Case 4:17-cv02594 Documen 44 Filed on 02/24/20 in T. age 5 of
oo Where £ Was TO Lo Hey elever

re
Pry pafer saci / a A lreES anf bras

Was Sq poled 65 Lhapt 4, 4, place bere.
Ly name Glxtal Z g0 t Mer last Frets
rcs Which Lasstrect tat Sleliolt)

Ol wes Because ME though b 71408
oo and meedod i ve bad femal Pace
becay sé 1. possibilyo f LA jf peen

/e¢ lareof gdb Oxisbad
PT sed tL; jibe Courb for ard
7 Qa » | Y 7
F One Ae Nee Me Va é :
— ING ISTE ody ess 74 ile I3lsc€

LS LIS 39 JO SC PX Rf

We (rey Is 77II5—

  
   

1) tay

| was Recause Lave Z We conecl location
VG CoP Hew WP Tok me Botan bes
Cas eae v-02594 Documen t44 Filed o LT Bo | )/. Page

Recayse J D tas 247) Posh letiser!
95 PeCihe dey kee: on PH 04 (on gpr

a " therlls Had | Beaouto f Pri (ess
«Feist Rpt 6 He ern

Arbon

2p me Within (da ys fra Bern setting
y Tho6 8 intl betas Of
ve beh, Lorsfard) ‘nal Recaylee Lhe % tl va
lw, tay 7 fy XouSe anh Wp “4e//
| my pkey ay, Ay sig Nn ALO bra
0 1K Arbor rand obape oo. be Leb xn fof
Lom prisdr UAS be tu ted! Io PTI Dp, as

4 [nlomptlont under standot be baclis fpr
ca R ok £ and is ret Orly

fo
of jAs [Gre sal 52 Was (P
— l have bee C1 Ine isl 2arsd C

Tnasunct Prior To ty Lack ease oe

P26
Ca 1/-cv-02594 ument 44 Filed of 02/24/20 in TXSD Page 70

‘Tle CondlHions ad Vardon %-€ St hg gn/
GAG Too Sbrich A Guwek 7) pap (a PSE is

(oo ang of. Tine % wnt Becance Jodhhiting
line not on “he Bane Poe

; Stated on Kecard yn 22 1¥ Presiden! Tran)
stata A Tf Bb Kemacp CGSe free

ae loan any Bodh ts Re clero (r/ Pa dln
LZ LA

fealse states Since itwys Hex Jeb Gan Pb don
Wy teen tok mek 2Gre IU pas (Sone propery
% wodd Wire, T 49 gah roa ke IT he PER

Z | | 2 (3 |
Mabe been Lars inh fad lcgse Prk or
a Mindy

Ta {hese 0 yeas Lord

17

 

hoor ONC bor/ CLCCS OW

22 NGG Per/ Zo Sin Gke ba Por al bercrbion

bat C

ty a 4 BePalmosé |= Zime pr Meng
4 “ Soi) (. i 9. PCrWAO

Aan) eon ca Web E reload oe nigel Lon
The tet IE LAL OS Bose
Prtiacy 7» all parties
fp n
‘Present Team P Did in feck stk
tcl ¢ ¢ J wanted on | Rerork Perils

fo Sais Pardan Me coal 51, Poy Hem

SL haw not Reciepe,f Ld 4,16 Of Sa. Perloy

 

 
Case 4:17-cv-02594 Dgcumen t44 Filed on 02/24/20 in TXSD Page 9 of 39
) rn te De Loy. :
MhritL, cr
POF Texas
Beas Division foden|

Babe,

Yo 4-
o Cd ach, _ Ae

lorie Van€ f OWES SY

De,
| é Cia pe 1p bog, Sy.

Mee Cone Bade fer Prose Cbg,

be bar ard bambe GSES fo-

Crprrnen L yf. L lin _ D217
- Case 4:17-cv-02594 Document 44 Filed on 02/24/20 in TXSD Page 10 of 39

Pederntion of foaty prion grd Perens
To OSE Cor Conca rr cot jr 4, pss Steg
OF Wwalk- TB and contd of Pea

COA Carrer# ty - oC
202597 and ‘i Herel Cause LIL,

“kel Geton ~ HOU Y

D Vomabic Ly n i4 Kec jetaf , - fam he,
Cut 2ele} Fparte Bech Hepp
NG . | 7

% fon tonal and acanse oF pending

” WES tricled b Conan i

y ¥ Cnn ty vthiclgfe

GC ry Con tral withoct Fall ay Daina tan ot
geal Rink te Prior t 6 dG (NG Cor biracf TF
IP my Wy i Sf ard desire t5 [Se free fron
PUSIN and Kave rn Re rch Cx Pande d

WwW | CVOre rnb fon of Charge [0 CO Mi li Bh

2eéhoon v Virgina 30 these Clarges Con pe
P|

 

 

 

   
   

   

 
Seen beh 0 O° CB Ie Can the Yakeal ’
Dr oll fd -/ bs : —
“al Pelee fiw OF Meal ole Dersaban

me 1S being Serie Vince rronble’onborg

of rye? Keca , ‘ (
AAG? , wWLOF SGP Ce bn ~ He2s9
RB iStra tion yn His tel Gets ~~ Ho2s99

nthe 1S U
OL roel 4 ON PCCK
A. a and fall On Keto OF Con Trees
rit in Oli Held Distrct andl ;,
TE Brody Hee hs Deckvad. Wok
Bredhiny f ay
“OD lb yr ley We 3-7ZOS 7S lies Not

Poet Kop gho GA 5EK Obkend,

mea, Of innocence ond edecbal fall Pride

Ne io cause 0 SMX pn ormun Cal, da
as Cla -

by a olan Crork on back maiel

2. Pe #O fy Ghiofe- ie sajol Livoal

: teed wh Ofer 2B Cima or

NE tyoulk Slack my Tike fF Zon fp 4)

Plea end would NBy ere My see “EE

 

 
| Case 4317-cv-02594 Docyment 44—Filed on 02/24/20 ig TXSP | P f2 of 3 |

604 Corteel Data Base for oll Ta deer 70
520 An 0) Pec las sipred and

A 5Pensi toy yas fled D005 th RBofek
wife an ny hoPetull Mrir|tatkey,

V le obstlel thaw Poten Bed

th (Ounty tried 6 Sq ported Q [cso 2/
orber ty alloy me 4 Recicoe Sacf Pardy,
py keg hiring % employ Stricf bd tararee
x pies ep 4, / ontract of PL aB-lhen fh
Bets icin (Sarrack Obama dnd |Svoch Leno ff
igre in OC fo be 0r (orem bo) Doe

 

 

 

le on yg ble by f St Viste
OF fhe 545 ~ te Tee

“Re Conrk on be cork |X 2016.

4 )7

 
A Case 4:17-cv-02594 Document 44 Filed on 02/24/20 in TXSD Page 13 of 39

Zn ACC hee wif fy Lwerab ons $ grad sy

th Se Pere Cou Ff [twos ordodel Botany tine

A Buyestan VAS Plated fon (rd OS (06.1 n al

Natae of legal Ds Persabhion bros Oh [rau M

het Res ‘ig gee ew

Jordk ofc (/ rh A, Chol “

oe allterndlancé Inelun ny Fbra Ah

> eam > Dy Ja pe OL th, )SCHK Distr icf

Ud in fect stele On Peconk ond pruned 7

Strike FL Rey the beef Aho On AConEnrtal

ass He Would phrsta ry Pegr rand cera

nLactorsPal for Cp ime AA Dire Oa rt Exe

re on iby Keeping rt Fi tr |. aren te |

a ue *Ufereede tere pmeipred. Pre sttb, //

"Wl wi eaving pe alone inf Rede re biop

OF VY Ms rgb iC Ziman E Woulll be Line ,
Pay a

 

 

 

 

 

  
Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 14 of 39

ind Chor Lado | [A Saying $0 LZ a5

ote K re ile [nf ACDLLSG A Cop rect
fo Leen Tp P7152 Gino Cum

An 7
. red ils Rela COSC Avon My On CL
— 7 Y Als. egaestye 6 Fro Ken

OY Contact urine open Plea
Arle it ues Gr Lncl&

ee ge Raat Hole 0 Fp
ba tipe : Vide sterlegso, of te ISR D shy

nf Be pl bedon Le Port Kot Me Cerfp/
and D Sect iyo Party in My fase

 

   

ye Gif 4 ood OA Pole ane le
rr - o Er l

i NSAP oh ae Ole 14 GILG
hfe hyn Of ty hey fhe eben y faTare
Case 4:17-cy-02594 Documen / 44 Filed on 02/24/20 in TXSD Page 15 of 39

UT against 4, Ebel Courts Clu if ect fa,
ECS Ge my winnings adh yoo
(ox Laenne tp pa (Pilly Depo

OY Biiminn onthe Resal Sine of
“Oe. ihe te OES 0A A rosé bet bE

Mu moje COG; yy

, Ars Gl sEe pL SL
ad onde ¢ ae a
Ins, Geom bake 0 Piro nrg

Sa, (
"| serge ached Ws pie
°% guid tne lofler Me gavene Boome.
er Farryne Pe fr, 59%

t9 = hidso Betoage fe sid He ya

°° Let higen/ Lhd and K -
; rf
ee Linn Ine) mb pn Pool “oil

Po }/ She Cor Ue
t44_ Filed on 02/24/20 in IX Page STE *
Z Mikel Pipe Wr le CER tee This
OPI i0n anf rey Preyer Ty YY, VG 46
% See Ihr Stine ser ase DOB POL

2 Wer anyry and inca ple OF being ODS he

MO Geths fy dalacedd Zara,

Ue re le Gnd So ZL IC CAG Jn ‘onder,
Preside

| Mr py L65€ 45 foliaS TZ eo/f
In 4 Ln De

 

7) Cocctretel by hs Ben,

Mt dyes tt hare Dlced Hi holy
4, toad PO On @ sha Joon ars
0 Come sag t 4 PUSo

A GBs On Sy
Cr atlecsp dab 19
Re fon an ile to a gailty Or N00 Cap tinh

hecleratin gn wor hf be (ov fpen seed by

 

 

deaf CA C1QSS
A $00 (6 ecle reff 5D J
(05 Pore. Phrding (20RD hes

—a ?

CS pen Ono | “ree Mpa sep 7G) had
° Vo prep th rh ,

7 dh Sails Go, Vi ° Bd shy)

bs © pote? fy bho |

Kem Selas Wtlozf

(. JEEPS 9 Derry B50

Db
Brel pie tO being Changs Wey ore
ir yin i the ( 005 CrAB % IN r6fES
c hep referfy q bar ASSOC [Eleaf]

find 2 ¢ Abe J Voth rates from

Ld ond Carr LY ped oP! Jor | x
Decl acd B + (| s Gove rent Ayn Veclrng
fat Te nen anh PPA IF nfo

OC Victirs of | Cropper (ary mats ng
by Le SB ANSteiL / Jad $. tay

iy
C 34

Se Stitrnheuse- SED 5 Cr icf

4 Mourrey An brosect ti, at h Lon

IN LOOSH, CMY» Cpayype Aecpe

 

 
44 Filed on 02/24/20 in T

because Contrack Love Ire teak Stoped
Cand Pat fort 1b tgkm ster e dps en sayby

Dethired rnp hior t
wit Union SPlto 6b fC Lee tabs

mb Fy dy T legal de del

7 0/7 bG std upon DS yim ip
L405 G47 Lf.
hind IP onde shod, 0 beH

 
 
Of IS years wihactfore to nls
ind dh od tas aller Count
om the ISK A stict pone fof

ray “0 A retdlled ge Of Ms study
— WS Cons thd den Hi, Mord Sth

 

 

he | Pod o "E plier On peetorA (M
SAD Strict [A 2018 anette T=

PB sy
(Guse HUTT CV one 77 [hn Hla (lore ban
U f fey Zprecen v oF ¢ [/ beng

-NNOCEN CC

FE my Chends Inth.s SAT joe
Lis Ord $i rile, S lal JES hetlired By

wt lh 200 Y— Poe

DB ( bral on of. bac

Shim ap- Np Tan WiS Zssacf Grd
Deniof a5 beck sl 310° YO

PeCaYyse Tp, ustigation Axl not CG
Chand Coas Leguepfl het re

till It Was Proper USA party %6
A Pres [Aon pg/ AAZON

(wif
Presider? Trum' Datbered fabLe Would
Pot Kak o por on Cy- all PAPES

’ Hiyes Proten Hat or & @ SE

Bas's that Personally Mire wes ere
Cungl apreted On Qeorol in Your kLeordle

> ines Derh,/ pf L 7
Stir, " teat fe Feral 3 otlge

yp red pC IS

 
Lire mane VRE DEUS RL
(deed By Lekorall lourt ako TZ aas
Clee that foece pOperlys Man ds

titles LinyA 1, ser lncre mre Arnel

PY he Stile of eg OD Oe
bdachSanel Nox RAgctiol Loon ke

L7
Case AY Filed on 02/24/20 in TXSD_ Page 24 of 39
Na - Son fly oN ol, Fee A
BXgs Me <f
XA Mon sh, Lyi SO

WR Mnf — YF PB
OTD Fase

“CV-ODSGY |
Cit l acgb: ye

y Anmoleg os NSO ima
ee

 

—

ne COMES peo) Ohep~ rh. ibn A by
Case 4:17-cv-02594 Document 44 Filed on 02/24/20 in TXSD Page 25 of 39
; A 5 for ip ZO) Dedlarecl to pa ran
‘Whom nea qrrvses foe Cris if Znboninty

> pL, Shoe Mf ho Dlacect | hon &./

Kos Pil Op | oo

9 “NGA CASE DAS IS IN Debye Sy

115 ff er yerbon IS SOF 1 Defy be
( J A

OG, M7 tar oH Probe ss Lay w

cea O-fers Hospital Sefting
Ry c a CPB b Bo Pp
y Gren (ren fh / half! Sbirdhyrete_ he,
ot Condition Men ye woes aA he ce
JhALR C7 0 } \Ong -
eae ee transpatnl 0 ee
4 ‘ Pelasional mind’ Diecg mosis se y
f / toy CESS an An ay 4) fey
el asi0ra (“4:47 a “df

tT. So une LES POSSE Cay, be
OME Mok ER PACs yy
Pigg b £, bali Or Llae Othe hy
“PS Condition sby PIUSON ofall Parties
Save OV enclo, lesstufe OF (non Tay
140 Triple psyesaty, conned be

Or Plc. becanse of Smet he) Bot Wars
Na tyre off prop ram feard jy 3tady
OF 2 te circu? f, Vel sional py nl
ted ts be emPoeligan Pen
> Pleyed Poth m

Len tl property by

‘ ts C ond ty, Dackicjpartrts pe Le rethates
Released po, Fall Wome rahpn OF Kecon/| —_
nd OY (AGL enf OF Crimes af Lecenhe!
dn mde ral Heal Ke ctrl To he
Sood Py fi tel. | Ole ren f 7

D4 26

 
¢ Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 28 of 39
2 IS COp

Atarall iy ot th AD, Mare
Ret rictre nf p a ue ne

/ Febhed gororre 7 Ma,

re Fy COD AVC AW

‘am fora lfl2 7 COO Q Ya
OF Pre tel propery because
ator ipl p YK eloay, by

Cz cl
| COWL |
f CO May CCS SFY. CTY Aickh.ib

 
t44 Filed on 02/24/20 in TXSD Page29 of 39

As cordlitionS hempa sae placed th
on OF IMHINK Grid a toe PRE hurse
455 15 neh Kop. Dlasef f lore SEL Hin

WK Noe ty be fandhd} wa
Z / [ange by Sere
Flea! bverte Krowshinp
Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 30 of 39

Actual oa pe

Owen rly ly pp

(3

Lc v
st, iC LA, bce Tyne Men is

AZ
J
f
ye 5 Mond /y
Din S Terre fy
anh (ifaf parle Y

NO Pied pc
Cre (preg ’
Ores boo) Lo, Peo Se itr rf

Full oe

a Ox Knetonsl carof
Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 32 of 39

[ 121) ands Yr n wobee ‘15Snd on emo
fut [ever tial orksed till thy
In 2016 |(Peraing J, (Canale Sa:P

t Ae, Rear On Reseanek)

L Y do pile ,, Sil, Safe

Voy | |

oi all TF Tram> ¢ Sk

Ke EZ tbstel rd ty adel.
Se

OF ery
AA Teas XK, oY
Vans Gn t Do op ee Lorie

Litcc hors of Bes
lor te x Aly
Yi <

 

 

 

 
 

 

P22)
—Ortifizle of <e-vce
Zhe by de le(be his
Was Place |p Lv prison afl

SCIVICE On 2/ ZO

733
Case 4:17-cv-02594 Document 44 Ee on 02/24/20 in TXSD Page 35 of 39

Zn TH So~Thern

District of Tans
Moaston DéiyiiOn

Bruce by Ieaeoet =f
f — A17-LV-0254F

V j Civil Acton ~H-O2S79S
Lorre Paws
bt Fir dhe Ble Poction
Staind willts ype"

tne tomes Brod). Morr Prose CG Arf pry tle follaoygog Lime >
& beard of pon-Supplirbon ofa Pla aggarca Pt —
By the Party pt te slefaes fallotys Ts A pen n tal
ontince $ i5ngn rKA pen Befuren Barack obama Grif
Brody len te Be sdminstereA by % sfite 24 Dacts

© Points Manon e Hacting / Pa Hip
e Hou bo portion Sandi tks Ore Nolen nbc

» full sped pail fr by th fate 1S mat
hdl in 6 tercok

oa Aa no property LIAS all been cont iscalak

6 Lam nmotalhased ¢ / WB
) bbe l sh Pri
fered y i] Pre OwS l, And mow, Fit)
K

? Leys i nf Cél
Apelor bono Teds Veh Tag BSE BS Th. Lille,
Retom ute Griearcl # 220060537 Rec [2/ofh
Heiance cole S00 Insostyeter LD LNIG Cxkension
/ 7 4-5. - 4/ Ss ~

a A a a

  
Case 4:17-cv-02594 Documen t44 Filed on 02/24/20 in TXSD Page 36 of 39
: — ; —_~”
Certiha ‘2or Serle Llheve by Lo

Keclare that Lhe [ne Copy
Wars ert Ts | dashrrbar. because
Sén df Ore lelfor-aw eek (Cou/

On 2/322

  
axpweddy Case 4:17-cv-02594 Document 44 Filed on 02/24/20 in TXSD Page 37 of 39

- -QiAO)——_—-——-. — ARIOd- SHEE JO MOVE NO-GUIAO RE SE-REDEVNOIS UAOA—~-~(OL0E-EE Pasay) WOAg-LT-L-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ze _ 3 £ SST
tele Tay ror ara Fs 2 fet FTE
PTI JP OR BATE FTO OP FE
fore if we PP fe fy fi Ye LP tg rey 1 yore gt BC
ETA 7" tw set : KL Ae eS eS -
ail “Fo 2, FLUFF 5 LES ES: A et OF 7 FFAT

af fal f de iif l Gott capt tS pS? Fa Fa FF tt CD

neudordbe Jr aoqumu aseo*Ar sip 34} puesioqa ‘uoqat “ yous ola ay abide *popracid seiles aq} Ut sottehonss anok 3381¢

b

 

  

 

 

aya

 

 

Ue0e 6 st Gua PTCAE P IF Fa Fj IM OL. LUOYe] SBM MOTOR JEU AA,

 

 

Beri 2 or oR “DE PUf te Ora i ¢. E d A CN “iL A GB osuodser nom sem req
Z/ zi {uouM EF 7 aa (OP ‘outet) 0} ye} NOA pIp OYA,
ai /, / “‘StAvey AIvUTdrsIp v JO synsat ay} Suvodde

WEY st UoNdaoxa AJuO sy, “pUTe[dut09:[euTA0J & JTUIQNS NOK a10Joq L9qUIIUL JJEIS B IIA Wa]qord Mod aaqosat 0} AQ YSU NO,

 

 

 

LINISO PUIPTOU s13qM JUG,

se mn

22MIN AMpUsyjo

0202 @ I 937 sepuayO 97 pew ag

A On a, 4 Ql 10re8ysaauz :
—— pe

29PO0D soUBAslI

 

    

 

 

 

   

rang aed

Se IT ag ent oti
, : . iff DOUBADLIQ.s

SS TSTIEUP

- XINO G80 AOA4O

A
<7

 

COT

 

 

 
Case 4:17-cv-02594 Document 44 Filed on 02/24/20 in TXSD. Page 38 of 39

A Xipueddy
. (OLOZ-I1 Postacy) We LZI

 

 

‘Jopuayyo 0} pauinjay sieq =| — TO :AqomNY aanqzeusis [BoIp9]
--— pos SS ee OP UAIO WoL paay aye e{- -- fe ne re neers ete Ge Settee ee ee cree ee eee

"yy[esy s Jopuayyo au) pay

: IoyID Furmsaiog . .
POS) BHeaNo sumsens ' AJPSIOAPE 0} pazoedxe JOU SI VIUBADLAS SIT] 10} VLAA}19 Suluser9s ay} Jo uoyeondd

 

iff AOUBADIID

 

 

*sTeHTOT YON Tosmqigs: |. omqeusig/oue Ny pautid 1
~ Heptayyg oF poummoy seq | | « ‘sendosddeny “11 [

‘sopueyzO WOH pray aed . g, B1qususyadmoouyarqisentt “Ot [

*Pasy BHI) Surusaiog # SOUBASTIS 07 JEJoy Guepunpay *6 [

 

“Hf SOMBAREI) > “Q]QVASLS JON SI-:payuasaid anssi sy, “g [

STRVIML ION Wosstmqns.,.
es GS Hz - g. ‘odenduel Sarmayeanpy AyeotsAyd.1o “queoepur, “eBInA Jo asn snow “1 [

:JapusyjoO 0} pouinjoy a1eq
x. Pore}s St Jaro paysonbe1 oN “9 [
1SpusyIO Woy pssy sjeqy :
* “Dornjosax Temuoyay ye jdunaye payuouMoop ON “Ss [
* 1pasy) Bay Suruseios

 

* ‘sitotaqoene dAlssaoxq/azeLidoiddeuy ‘+E

 

 

_ Hf BOURAQHD :
‘STRUT ION uOIssIMgNS [eI] a . ‘penqaqns vou sTeUIBLIO € C
_XINO ‘asa HIMAO | Pe co oo " y sep 1 Kaone 130 sseoxe Ui Uolssimqng “7 [

‘pomdxe sey. poulsd.oum a[qvacuny °| F

 

“OPCML AE SUOYIIAI0I 94} LOY WAIOF ST} JOIGNsayy - tasneveq pau.injga

: Te ae “WIOT 7" ‘dayg 94). 00- jeadde Joy WOsval aq} aye.
‘asuodsal ‘daag 9} Jo a3ep au} 1 wos sep ST Tg ove SoA 99 POUEADHO mua om 0 07 BCD 7 z dors B umqns Avut nos ‘asuodsa | dayg at} WJM paysyessip are nos,

— ey CHU T Pea , f= ATO YINY-3.10BU3)

 

 

 

 
 

oye ur sj} UT

poqwerem mono# rorpany 0 N “IST VIG ‘ouopeorad A sqm) ou UO JOU oe NOS ye yeu} posoypostp uoyesysoaut
SIU] ‘suoneSaye Mod oyeTUR}SQns 0) soUEPIAS OU SBM OJOY) PUL poyeSNsaaul Useq sey OURASLIZ MOX

 

saspbdsoy oouvAoLy

  
  

 

 

 

raamyeasig sepuayy

 

 

 

 

    

 

2) — ~ Sy! 71 for 2c Fa V f7 } a, CY
4r * 2 j 7
a me 2 a -
f <Syurepde07) amok aajosax 0} pajsanbay wos
_ fe “ & y
4 . os" :
fe . e

     

 

 

 

 

 

 

 

 

 
Case 4:17-cv-02594 Document 44 Filed on 02/24/20 in TXSD Page 39 of 39

“Sosber

 
     
  

eee eel re

uf Servic C
Repaested

    

4 ee Rel

Tek and Te A186

Federal liu lS Sudge TNH Soop @ |
CD district Lord C[CL of Dis trict
Sis Rusk st

 

; 7 ae ors®
a a
a [ ‘ “) 7 ool oe gue co™
l 4a marl CP gat
- go
y

 
